CRAWLEY, Judge,
dissenting.
I respectfully dissent. The grandparents were required to prove, by clear and convincing evidence, that the mother is unfit. See Ex parte Terry, 494 So.2d 628 (Ala.1986). Both grandparents testified that the mother had been a good mother. In fact, the root of the grandparents’ problem with the mother is her decision to admit the son to a mental-health-care facility after he, according to the mother and stepfather, stated an intention to take his own life. The mother may have, as the grandparents contend, overreacted; however, her decision was made in good faith based upon a recommendation by a mental-health professional. Accordingly, I do not believe that the grandparents presented clear and convincing evidence indicating that the mother is unfit. Accordingly, I would reverse the trial court’s award of custody to the grandparents.